Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Amendments
Claims 1-25 are amended. Claims 1-25 are pending and have been considered.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities: In claim 24, in the second-to-last line, the limitation “the exponent” should recite “the exponent portion”. In claim 25, line 7, the “and” should be removed. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the respective 16-bit floating point number" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets this limitation as the respective 16-bit floating point value.
	In Claim 24, at the end of line 2, it is unclear if “generate neural network training tensor” means generating the same neural network training tensor from claim 20 or generating a new one. Likewise, in line 5, it is unclear if “generate a neural network training tensor” means generating the same neural network training tensor from claim 20 or generating a new one.
	In Claim 25 it is unclear if “a second hardware register to store an exponent value” (line 7) is the same as or different from “a five-bit shared exponent hardware register” (line 3). For purposes of examination, Examiner interprets them to be the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitations:
generate a… training tensor that includes: (Judgement mental process of generating a tensor, such as by writing a tensor of 16-bit floating point values on paper.)
a five-bit shared exponent… common to each of a plurality of 16-bit floating point values included in the… training tensor, each of the plurality of 16-bit floating point values including: (Judgement mental process of generating a tensor)
a first plurality of bits… to form a mantissa of the respective floating point value; (Judgement mental process of generating a tensor)
a second plurality of bits… to form an exponent portion of the respective floating point value; and (Judgement mental process of generating a tensor)
a one-bit switch… to selectively combine the exponent portion of the respective 16-bit floating point value with the five-bit shared exponent; and (Mental process of judging whether to combine, based on the one-bit switch, the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent.)
adjust, in response to prediction of an overflow condition or an underflow condition, one or more of the 16-bit floating point values to avoid the predicted overflow or underflow (Mental processes of judging an overflow condition or an underflow condition, and judging whether to adjust values) 
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry
a communications interface coupled to the processor circuitry, the communications interface couplable to a neural network; and 
a storage device coupled to the processor circuitry, the storage device including machine readable instructions 
bits stored in a memory
training of the neural network
The neural network and training of the neural network are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry, communications interface, storage device, and machine readable instructions amount to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Storing bits in a memory amounts to mere data gathering, which is an insignificant extra solution activity, as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and training of the neural network are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry, communications interface, storage device, and machine readable instructions amount to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Storing bits in a memory amounts to mere amounts to mere data gathering, which is an insignificant extra solution activity, as discussed in MPEP 2106.05(g). Storing bits in a memory amounts to mere are well-understood, routine, conventional activities of storing information in a memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the abstract ideas of claim 1. The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1. The claim also recites the limitations: 
wherein the mantissa is a variable bit-length mantissa, the exponent portion is a variable bit-length exponent, (Judgment mental process which further limits the “generate” abstract idea of claim 1)
select, based on one or more… parameters: a first number of bits to represent the variable bit-length mantissa; and a second number of bits to represent the variable bit-length exponent. (Judgment mental process of selecting which can reasonably be performed in one’s mind, with the aid of pencil and paper. “Based on one or more parameters” can be achieved by referencing a table of values.)
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network, instructions, and processor circuitry. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Instructions and processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Instructions and processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 3.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 3 and further limits the abstract ideas of claims 1 and 3. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the abstract ideas of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation: 
generating… a… training tensor that includes: (Judgement mental process of generating a tensor, such as by writing a tensor of 16-bit floating point values on paper.)
a five-bit shared exponent… common to each of a plurality of 16-bit floating point values included in the neural network training tensor, each of the 16-bit floating point values including: (Judgement mental process of generating a tensor)
a first plurality of bits… to form a mantissa of the respective floating point value; and (Judgement mental process of generating a tensor)
a second plurality of bits… to form an exponent portion of the respective floating point value; and (Judgement mental process of generating a tensor)
a one-bit switch… to selectively combine the exponent portion of the respective 16-bit floating point value with the five-bit shared exponent (Mental process of judging whether to combine the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent.)
adjusting, in response to prediction of an overflow condition or an underflow condition, one or more of the 16-bit floating point values to avoid the predicted overflow or underflow (Mental processes of judging an overflow condition or an underflow condition, and judging whether to adjust values)
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry
bits stored in a memory
providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input 
The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Storing bits in a memory and providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input are mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Storing bits in a memory and providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input are mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Storing bits in a memory is well-understood, routine, conventional activities of storing information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). Providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input is well-understood, routine, conventional activity of receiving or transmitting data over a network, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the abstract ideas of claim 6. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the abstract ideas of claim 6. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation:
selecting… based on one or more… parameters: a first number of bits to represent the variable bit-length mantissa; and a second number of bits to represent the variable bit-length exponent. (Judgment mental process of selecting which can reasonably be performed in one’s mind, with the aid of pencil and paper. “Based on one or more parameters” can be achieved by referencing a table of values.)
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation
detecting… a trend in one or more of the plurality of 16-bit floating point values included in the training tensor, the detected trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor. (Mental process of judging a trend by observing an underflow or overflow condition, which can reasonably be performed in one’s mind.) The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 9. The claim also recites:
selecting a first number of bits included in the first plurality of bits and a second number of bits included in the second plurality of bits responsive to (Judgment mental process of selecting which can reasonably be performed in one’s mind, with the aid of pencil and paper.)
detecting a trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor. (Mental process of judging a trend which can reasonably be performed in one’s mind, with the aid of pencil and paper.)
Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the abstract ideas of claim 6. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIMS 13-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13-16 and 18-19 are systems, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as the methods in claims 6-9 and 11-12, respectively. Therefore, claims 13-16 and 18-19 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 6-9 and 11-12, respectively. 

CLAIM 17 incorporates the rejection of claim 16
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 16. The claim recites the following limitations:
means for detecting a trend in one or more of the plurality of 16-bit floating point values included in the… training tensor, the detected trend indicative of at least one of: a potential underflow condition or a potential overflow condition in one or more of the 16-bit floating point values included in the… training tensor. (Mental process of judging a trend by observing an underflow or overflow condition, which can reasonably be performed in one’s mind.)
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIMS 20-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 20-24 are products, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as systems in claims 1-3 and 5, respectively. Therefore, claims 20-22 and 24 are rejected for reasons set forth in the 35 U.S.C. 101 rejections of claims 1-3 and 5, respectively.
CLAIM 23 incorporates the rejection of claim 20.
Step 1: The claim is a product, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 20. The claim recites the following limitations:
one or more… parameters indicate an underflow condition or an overflow condition in one or more of the plurality of 16-bit floating point values included in the… training tensor.  (Mental process of judging parameters indicating an underflow or overflow condition, which can reasonably be performed in one’s mind.)
The claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: 
non-transitory, computer-readable storage medium
neural network
A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The non-transitory, computer-readable storage medium is a generic computer component performing a generic computer function, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The non-transitory, computer-readable storage medium is a generic computer component performing a generic computer function, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 20190340492 A1, cited in the PTO-892 filed 04/01/2021), hereinafter “Burger I,” in view of Burger et al (US 10768936 B2, cited in the PTO-892 filed 02/25/2022), hereinafter “Burger II.”

	Regarding CLAIM 25, Burger I teaches: Processor circuitry to implement a tensor data storage structure in a plurality of hardware registers, comprising: (¶ [0123] teaches processor circuitry by the processing unit 1310 and the neural network accelerator 1315, and it teaches hardware registers by the memory 1320 (“The memory 1320 may be volatile memory, e.g., registers)”.)
a five-bit shared exponent hardware register associated with each respective one of a plurality of 16-bit floating point hardware registers, each of the plurality of 16-bit floating point hardware registers including: (¶ [0065] teaches 16-bit floating-point (FP) format. ¶ [0066] teaches a five-bit shared exponent 330 associated with each FP number in the set of block FP numbers 320.)
a first hardware register to store a mantissa value; (¶ [0123] teaches hardware registers: “The memory 1320 may be volatile memory, e.g., registers.” ¶ [0066] teaches each block FP number has a mantissa such as 345 and 346. The feature “to store a mantissa value” is an intended use without patentable weight.)
a second hardware register to store an exponent value; and (¶ [0123] teaches hardware registers: “The memory 1320 may be volatile memory, e.g., registers.” ¶ [0066] teaches the block FP number has an exponent value 330. The feature “to store an exponent value” is an intended use without patentable weight.))
a third hardware register to store a sign bit; and (¶ [0123] teaches hardware registers: “The memory 1320 may be volatile memory, e.g., registers.” ¶ [0065]-[0066] teaches each block FP number has a sign bit. The feature “to store a sign bit” is an intended use without patentable weight.)
predictive circuitry to adjust one or more of the 16-bit floating point hardware registers in response to a prediction of an overflow or underflow condition in one or more of the 16-bit floating point hardware registers to avoid the overflow or underflow. (Under the broadest reasonable interpretation of the claim, predictive circuitry is the only feature in this limitation with patentable weight. The neural network disclosed in [0059]-[0061] is a predictive circuitry. It is trained to reduce an error between a prediction “a” and a ground truth “y(x)”, as taught by the cost function in [0061]. The claimed feature “to adjust one or more of the 16-bit floating point hardware registers in response to a prediction of an overflow or underflow condition in one or more of the 16-bit floating point hardware registers to avoid the overflow or underflow” is interpreted as intended use without patentable weight.)
However, Burger I does not explicitly teach: a one-bit switch hardware register to selectively combine each respective 16-bit floating point hardware register with the five-bit shared exponent hardware register; and 
But Burger II teaches: a one-bit switch hardware register to selectively combine each respective 16-bit floating point hardware register with the five-bit shared exponent hardware register; and (One-bit switch hardware register: C. 31, L. 42-57 teaches a composition control register 900. In the master control register field 901, each of the five bits controls a different function. The feature “to selectively combine each respective 16-bit floating point hardware register with the five-bit shared exponent hardware register” is an intended use without patentable weight.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the control bits from Burger II’s master control register into Burger I’s hardware registers. A motivation for the combination is to program which resources of a given physical processor core are shared with other physical processor cores. (Burger II, C. 31, L. 42-45) 
	Although the claimed feature “to adjust one or more of the 16-bit floating point hardware registers in response to a prediction of an overflow or underflow condition in one or more of the 16-bit floating point hardware registers to avoid the overflow or underflow” has no patentable weight, Examiner notes that the prior art Ide et al. (“A 320-MFLOPS CMOS Floating-point Processing Unit for Superscalar Processors”, cited in the PTO-892 filed 07/22/2021) teaches predicting overflow and underflow in floating point numbers at p. 358, col. 2, first paragraph.

Response to Arguments
	Examiner herein responds to the claims and remarks filed 08/15/2022, the interview held 08/09/2022, and the Advisory Action filed 08/29/2022.

Claim Objections (Remarks p. 11): The objections to claims 5, 12, 19, 22, and 25 are withdrawn, but the objection to claim 24 is maintained because Applicant has neither corrected the claim nor provided an argument against the objection.

Applicant has not submitted any argument against the rejection of claim 25 under 35 U.S.C. 112(b) (See Final Rejection dated 06/14/2022, p. 4). The rejection of claim 25 under 35 U.S.C. 112 is maintained.

Claim Rejections Under 35 U.S.C. 101 (Remarks p. 12-14): On p. 12, Applicant argues: “Claim 1 recites ‘adjust, in response to prediction of an overflow condition or an underflow condition during training of the neural network, one or more of the 16-bit floating point values in the memory to avoid the predicted overflow or underflow.’ Therefore, claim 1 sets forth an improvement to training of a neural network by avoiding overflow or underflow during training of the neural network.” 
Applicant respectfully disagrees. Predicting an overflow condition or an underflow condition is a judgement mental process which can reasonably be performed in one’s mind or with the aid of pencil and paper. Adjusting one or more 16-bit floating point values to avoid the predicted overflow or underflow is a judgement mental process which can reasonably be performed in one’s mind or with the aid of pencil and paper. The additional elements include “training of the neural network”. The additional elements do not integrate the abstract ideas into a practical application, and they are not sufficient to amount to significantly more than the judicial exception. Training of the neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Examiner maintains the rejections of claims 1-24 under 35 U.S.C. 101. Upon further consideration, Examiner has withdrawn the rejection of claim 25 under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127